Name: COMMISSION REGULATION (EC) No 904/97 of 21 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 130/8 IENI Official Journal of the European Communities 22. 5 . 97 COMMISSION REGULATION (EC) No 904/97 of 21 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 22 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5. 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (j OJ No L 22, 31 . 1 . 1995, p. 1 . 22. 5 . 97 ( ENI Official Journal of the European Communities No L 130/9 ANNEXI to the Commission Regulation of 21 May 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 30 212 52,2 999 52,2 0709 90 75 052 74,3 999 74,3 0805 10 31 , 0805 10 33, 0805 10 35 052 64,6 204 41,3 448 28,3 600 52,4 624 41,8 625 36,6 999 44,2 0805 30 20 388 67,5 528 56,9 999 62,2 0808 10 61 , 0808 10 63, 0808 10 69 060 47,9 388 81,2 400 81,3 404 97,3 442 83,8 508 86,9 512 71,4 528 69,3 804 94,5 \ 999 79,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.